UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the monthly distribution period from June 12, 2008 to July 14, 2008 Commission File Number of issuing entity: 333-142235-06 Merrill Lynch Mortgage Trust 2008-C1 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-142235 Merrill Lynch Mortgage Investors Inc. (Exact name of depositor as specified in its charter) Bank of America, National Association, Dexia Real Estate Capital Markets, Merrill Lynch Mortgage Lending, Inc., PNC Pank, National Association, General Electric Capital Corporation and Capmark Finance Inc. (Exact name of sponsor as specified in its charter) New York (State or other jurisdiction of incorporation or organization of the issuing entity) Applied for, but not yet received from the I.R.S. (I.R.S.
